 In the Matter of THE ELYRIA TELEPHONECOMPANYandINTERNATIONALBROTHERHOODOFELECTRICALWORKERS, LOCAL UNIONB-1014,A. F. OF L.Case No. 8-R-102.-Decided September 19, 1944Mr. William. P. Clyne,of Cleveland, Ohio, for the Company.Mr. W. H. Wilson,of Akron, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT "OF THE CASEUpon petition duly filed by International Brotherhood of ElectricalWorkers, Local Union B-1014, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The Elyria Telephone Company, Elyria,Ohio, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeThomas E. Shroyer, Trial Examiner.Said hearing was held at Cleve-land, Ohio, on August 24, 1944.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Elyria Telephone Company is an Ohio corporation with itsprincipal place of business at Elyria, Ohio, where it furnishes tele-phone communication facilities.During the 6-month period pre-ceding the date of the hearing, the Company purchased equipment,material, and supplies valued in excess of $12,000, 75 percent of whichwas shipped to it from points outside the State of Ohio.The Com-58 N. L.R. B., No. 73.402 THE ELYRIA TELEPHONECOMPANY403pany is the only one operating telephone facilities in Elyria, Ohio, andhandles long distance telephone service over its own lines and over thelines of the Ohio Bell Telephone Company and American Telephoneand Telegraph Company. It is impossible to make or receive a longdistance call in the territory serviced by the Company unless the Com-pany's facilities are used.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local UnionB-1014, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 3, 1944, the Union requested recognition of the Companyas the exclusive bargaining representative of its employees.TheCompany refused this request until such time as the Union is certifiedby the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all employees in the plant department of theCompany, including the wire chief and line gang foreman,' but ex-cluding the engineer, the equipment superintendent, and all othersupervisory employees, constitute an appropriate unit.The Companyagrees with the Union's contention.It appears that the parties further agree that the janitress shouldbe excluded from the unit. The record indicates that the janitress iscarried on the plant department pay roll and no valid reason appearsfor excluding her from the unit.Accordingly, we shall include her.We find that all employees in the plant department of the Com-pany, including the wire chief, the line gang foreman, and the jani-'The Field Examiner reported that the Union presented 10 membership application cards.who appear on a pay roll of the Company.There are approx-imately 14 employees in the unit2Evidence introduced at the hearing indicates that the wire chief and line gang foiemanare ordinary plant department employees and that they have no authority to recommendchanges in the status of any employee 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDtress,but excluding the engineer, the equipment superintendent, andall other supervisory employees with the authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act .3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Company employs high school boys who work regularly 2 or 3hours daily and all day on Saturday. The Union requests that theybe deemed ineligible to vote in the election. It appears.that the highschool boys perform the same type of duties as other employees in theunit.We find that the part-time employees are eligible to vote in theelection since they work on a regular schedule and work sufficienthours to make them regular part-time employees.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Elyria Tele-phone Company, Elyria, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding theThe Union presently represents the traffic department employees of the Company.TheCompany requests that in the event the Unionwinsthe election hereinafter to be directedthat the plant department employees be merged in a single unit with the traffic departmentemployees.The Union opposes this requestWe shall not pass upon the request at thistime butshallentertain such a motion in the event the Union wins the election. THE ELYRIA TELEPHONE COMPANY405date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Broth-erhood of ElectricalWorkers, Local Union B-1014, affiliated withthe American Federation of Labor, for the purposes of collective bar-gaining.